Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/21; 11/03/21; 11/30/21, 9/22/22 is being considered by the examiner.

Status of Claims;
Claims 1-13 and 27-33 are pending.
Claims 1-3, 5-13, 27 and 29-32 are rejected herein.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), Regards as the invention.

Claims 9-10 recites the limitation "the mounting bracket”. This limitation lacks antecedent basis.
Claim 11 is also rejected based on rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0162870 to MacDonald et al. (Hereinafter “MacDonald” in view of US 6,719,260 to Hart.
Regarding claim 1, MacDonald discloses a display support system (100, 200) comprising:

a pair of posts (120) spaced apart in a first direction;

upper and lower vertically spaced beams (122) extending in the first direction, wherein each of the upper and lower beams has first and second ends coupled to the posts;

a pair of receivers (126) carried by each of the upper and lower beams;

a plurality of mounting members (see mounting members comprising screws for attaching to the display, fig. 10) each having an insert portion removably received in one of the receivers, wherein the mounting members are adapted to be coupled to the display.
MacDonald discloses the invention as shown above in claim 1. MacDonald  is silent wherein the receivers open upwardly in a second direction orthogonal to the first direction, and wherein the receivers are movable relative to the upper and lower beams in at least the second direction.
Hart , in the same field of invention, discloses receivers (1) open upwardly in a second direction orthogonal to the first direction, and wherein the receivers are movable relative to the upper and lower beams in at least the second direction and a plurality of mounting members (see mounting members 5 comprising screws for attaching to the display, fig. 3) each having an insert portion removably received in one of the receivers, wherein the mounting members are adapted to be coupled to the display.
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the receivers and mounting members of MacDonald  with the teaching of Hart so that the receivers open upwardly in a second direction orthogonal to the first direction, and wherein the receivers can be movable relative to the upper and lower beams in at least the second direction. The motivation for doing would be to allow for smooth connection and removal as well as to allow easy to adjust. 

Regarding claim 2, MacDonald as modified also teaches wherein the receivers carried by the upper beam comprises a V-shaped rim.

Regarding claim 3, wherein the receivers carried by the lower beam comprise a horizontal rim.

Regarding claim 5, the display support system of Macdonald as modified further comprising a pair of feet (133, 135) coupled to bottom ends of the posts (114, 120) and extending transverse to the first direction.

Regarding claim 6, wherein each of the feet comprise a least a pair of wheels (132, figs 10-11) disposed on opposite ends of each of the feet.

Regarding claim 7, further comprising a counterweight ballast (137) member disposed in at least one of the posts or the feet.

Regarding claim 8, MacDonald as modified further teaches a wall mount bracket (112) (fig. 12) coupled to one of the upper and lower beams.

Regarding claim 12, MacDonald as modified also teaches at least one anti-dislodgement member (5) moveable between a closed position, wherein the at least one anti-dislodgement member is disposed across and closes a mouth of the at least one receiver adjacent the insert portion, and an unlocked position, wherein the at least one anti-dislodgment member (6) is not disposed across the mouth of the at least one receiver.
Regarding claims 27 and 29, Claims 27 and 29 are  also rejected for the same reason as rejected above in claim 1-2  and 12, whereas a plurality of mounting members each having an insert portion removably received in one of the receivers, wherein the mounting members engage the rims of the receivers, and wherein the mounting members are adapted to be coupled to the display.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0162870 to MacDonald et al.





Regarding claim 30, MacDonald discloses a display support system comprising:

a beam (122) extending in a horizontal direction and having a front and rear, wherein the beam comprises a receiver (holes at 126) defining a mouth.

a pair of posts (122, 114) spaced apart in a horizontal direction, wherein opposite ends of the beam are coupled to the posts;

a mounting member ( screw not shown, generally between the beam and  back of display) having an insert portion removably disposed in the mouth and a display mounting portion ( not shown, generally between mounting member and display) and  adapted to support the display on the front of the beam;

a bracket (110, 112, 126,for example) coupled to the beam and closing the mouth across the top of the insert portion; and

a screen (100) removably supported on the bracket and disposed along the rear of the beam.

Regarding claim 32, wherein the screen comprises a puck engaging a top edge of the bracket.

Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0007412 to Wang.


Regarding claim 30, Wang discloses a display support system (figs 4-5) comprising:

a beam (37) extending in a horizontal direction and having a front and rear, wherein the beam comprises a receiver (holes372) defining a mouth.

a pair of posts (31) spaced apart in a horizontal direction, wherein opposite ends of the beam are coupled to the posts;

a mounting member ( screw not shown, generally between the beam and  back of display) having an insert portion removably disposed in the mouth and a display mounting portion ( not shown, generally between mounting member and display) adapted to support the display on the front of the beam;

a bracket (34, 38) coupled to the beam and closing the mouth across the top of the insert portion; and

a screen (41) removably supported on the bracket and disposed along the rear of the beam.

Regarding claim 31, wherein the bracket is moveable between a closed position, wherein the bracket is disposed across and closes the mouth of the receiver adjacent the insert portion, and an unlocked position, wherein the bracket is not disposed across the mouth of the receiver.

Regarding claim 32, wherein the screen comprises a puck engaging a top edge of the bracket.

Allowable Subject Matter
Claims 4, 28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 12(b) or 25 U.S.C 112(pre-AIA , 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a mounting apparatus for attaching a flat panel or display:
US 2007/0018062, US 2001/0038501, WO 2006/127826 A2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632